 550DECISIONSOF NATIONALLABOR RELATIONS BOARDKCMO Broadcasting and American Federation of Television andRadio Artists,Kansas City Local.Case No. 17-CA-2158.De-cember 23, 1963DECISION AND ORDEROn September 11, 1963, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the Trial Examiner's attached Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner 2i Contrary to the Respondent's contention,the Trial Examiner correctly refused to relyonN.L.R.B. v. Winter Garden Citrus Products Cooperative,260 F. 2d 913,917 (CA 5),with which decision the Board respectfully disagrees.Furthermore,theWinter GardenCitruscase is clearly distinguishable from the instant case.For the court there held thatthe union was not entitled to the information sought because"the so-called bonus pay-ments were not such.Paid not publicly to employees generally and as part of theircompensation,but privately to a few as a bounty or reward for actions,attitudes or con-duct beyond the call of duty and having no connection with or relevancy to bargaining,the failure to disclose this private information to the union was not . . . a refusal tobargain.In the second place, there were no bargaining sessions going on when the in-formation was requested,and . . . the request was not made as a part of good faithbargaining.... 'In the instant case, the payments involved are not mere gratuities norare they alleged to be.The contracts in question provide for adequate consideration and,admittedly,are entered into because of the worth of the individuals as employees.Further-more, the demand for the information was made immediately before the opening of con-tract negotiations for the legitimate purpose of collective baigaining.Indeed,the Re-spondenthas not contended otherwise.2 The Recommended Order in the Trial Examiner'sDecision is hereby amended by sub-stituting for the first paragraph therein the following paragraph.Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,itsofficers,agents, successors,and assigns, shall145 NLRB No. 60. KCMTO BROADCASTING551TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on April 9, 1963, by the American Federation of Televisionand Radio Artists, Kansas City Local (hereinafter referred to as the Union), thecompalint herein was issued on May 27, 1963, against KCMO Broadcasting (herein-after referred to as the Respondent). It alleges, in substance, that the Respondentviolated Section 8(a)(5) and (1) of the National Labor Relations Act, as amended,by refusing to give the Union certain information requested.In its answer Re-spondent denied that it violated the Act by its refusal.Pursuant to due notice, a hearing was held in this proceeding on July 22, 1963,inKansas City, Missouri, before Trial Examiner Stanley Gilbert.At the close ofthe hearing oral argument was waivedWithin the time designated therefor, briefswere submitted by General Counsel and Respondent.Upon the entire record herein and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe Respondent,a corporation and a division of Meredith Broadcasting Companyof Des Moines, Iowa, operates a radio and television station in KansasCity,Missouri(the only facility involved herein).In the course and conduct of its operation ofthis facility,Respondent has an annual gross revenue in excess of $100,000, of whichin excess of $50,000 is revenue from sources outside the State of Missouri.As isconceded by Respondent, it is an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondent, the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICEThere is no dispute as to the facts material to this proceeding.Most of the factsare admitted by Respondent in its answer or incorporated in the record by stipulationbetween the parties.Subsequent to an election by secret ballot held on October 8, 1960, the Unionwas certified by the Board on November 17, 1960, in Case No. 17-RC-3284, as theexclusive collective-bargaining representative for a unit of Respondent's employeesfound to be appropriate and described as follows:All announcers and newsmen,excluding office clerical employees,salesmen,guards, professional employees,supervisory employees as defined in the Act,and all other employees.During the period material to this proceeding,there were approximately 28 employeesin said unit.On April 15, 1961,the Respondent and the Union entered into acollective-bargaining agreement which by its terms was due to expire August 15, 1963.In the beginning of February 1963, David A. Schnabel, executive secretary of theUnion, became aware of the fact that the Respondent had entered into individualcontracts with some of the members of the bargaining unitOn February 6, 1963,Schnabel wrote to the Respondent demanding copies of all such contracts.RalphL. Cunnyngham, business manager of Respondent, testified that, as of February 6,1963,Respondent had individual contracts with six or seven members of thebargaining unitBy letter dated February 7, 1963, Cunnyngham replied to theUnion's letter stating that he knew of no contract with an employee in the unit bywhich the employee "waived or attempted to waive minimum wages or workingconditions covered by our Agreement."Cunnyngham further stated, "Should yoube aware of any contracts which contain terms and conditions grossly less favorablethan the terms and conditions set forth in our Agreement,then this letter is yourauthority to advise such AFTRA employee that said waiver is not effective."oOn February 15, 1963, the Union addressed another letter to Respondent askingif there were any contracts existing with individual employees and requesting copiesof such contractsRespondent made no reply to this letter.On March 2, 1963, a meeting was held between Cunnyngham and Schnabel withtheir respective attorneys present.During the course of the meeting,Cunnynghamwas asked about the individual contractsCunnyngham replied that,ifany such 552DECISIONSOF NATIONALLABOR RELATIONS BOARDcontracts were in existence, they would provide for not less than the terms of thecollective-bargaining agreement,and that the Union was not entitled to know thenames of the employees who had entered into such contracts or the amounts of theconsideration provided therein.On April 19,1963, the Union sent a letterto each employee in the bargainingunit requesting that it be informed as to whether he had signed an individualcontract, and, if so, to forward a copy to the Union.Ten employees replied tothese letters.However,no copy of an individual contract was furnished to theUnion.Sometime during the period between April and May 1963, the afore-mentioned six or seven individual contracts(which Cunnyngham testified had beenin existence)were canceled and new individual contracts were executed with onlythree of the employees in the unit.By letter dated May 1, 1963, counsel forRespondent, John H. Kreamer, wrote to Schnabel with respect to the unfair laborpractice charge which had been filed herein.He stated that apparently the chargewas based upon the failure of Respondent to provide the Union with a copy of thecontract entered into by the Respondent with certain of the employees and that hebelieved the matter "may be settled by providing you with a copy of such contract."He enclosed the form of a contract which he stated was presently in effect betweenRespondent and "two or three"of the employees in the unit.He failed to supply,however,the names of the individuals with whom the Respondent had entered intosuch a contract and the amount of the consideration Respondent agreed to pay toeach employee for entering into it. In essence,the contract provided that, inconsideration for a certain sum of money per week(not indicated in the form) overthe minimum provided in the collective-bargaining agreement,the employee agreedthat,for a specified period, he would not broadcast for other employers within acertain radius of Kansas City and would not engage in certain other gainful activitiesoutside of Respondent'semploy without the prior permission of Respondent orclearancewith it.The issue in this proceeding is whether or not it was an unfair labor practice forthe Respondent to refuse to give to the Union the names of the individuals withwhom the Respondent has entered into such individual contracts and the amountof the consideration Respondent agreed to pay to each of said individuals.Respondent contends that the above-mentioned information sought by the Union"is not related to issues involved in collective bargaining and Bence,need not bedisclosed."It concedes that,"under the authorities,"information must be furnished,if it relates to issues "legitimately involved in collective bargaining."It argues,in support of this contention,that the amounts paid to the individualswere not "wages," in that they were not for services rendered to Respondent, butfor promises not to render certain specified services for other employers. (Thereis no issuein this proceeding with respect to the validity of the individualcontractsunder either the Act or the collective-bargaining agreement.) It is not furthercontended that furnishing the information would be unduly burdensome, but it iscontended that the information is confidential, i e., a matter of contract with a fewindividuals,and that, if revealed,itwould give rise to jealousy among members of theunit.Respondent citesN.L R B. v. Winter Garden Citrus Products Co-operative,260F. 2d 913, 917 (C.A. 5, 1958) in which the court reversed the Board's finding thata refusal to furnish information with regard to bonuses paid to various employees wasviolative of Section 8(a)(5) and (1) of the Act. Since it does not appear that theBoard has adopted the position taken by the court, I cannot rely upon the casecited.'Whether or not the term "wages" is appropriate to characterize the additionalconsideration provided in the individual contracts, it is clear that the provisions insaid contracts,including the consideration,are part of the terms and conditions ofemployment of the employees who entered into such contracts.The names ofsuch individuals and the consideration paid to each of them would appear to beinformation necessary to enable the Union to determine whether it wishes to negotiatewith Respondent with respect to such terms and conditions, i.e., not only the termsof the restrictive covenants, but also the adequacy of the consideration paid therefor.The names of the individuals would appear to be necessary to aid the Union inevaluating its information with respect to the individual contracts.Although, asof May 1962, there were only three such individuals, at the time the original requestowas made, February 6, 1963, approximately one-fourth of the members of the unithad entered into such contracts.However, I do not believe that the percentage ofi The court reasoned that the bonus payments were not "to employees generally and asa part of their compensation,but privately to a few as a bounty or reward for actions,attitude or conduct beyond the call of duty and having no connection with or relevancyto bargaining . . . . " KCMO BROADCASTING553the unit affected at any particular time is of any materiality.As the representativeof all the members of the unit, the Union may elect to bargain collectively withRespondent with respect to terms and conditions of employment affecting all, orany segment, of the unit.I am not impressed by Cunnyngham's testimony that furnishing to the Unionall of the details of each individual contract, including the names of the employeeswho entered into them and the consideration provided each of them, would leadto jealousy among the employees were the information to be revealed to them.At the most, this is merely conjectural, and, in any event, does not constitute, inmy opinion, a factor which should override the Union's need for such information inorder to act intelligently as the bargaining representative of the employees in theunit.It is, therefore, concluded that Respondent's refusal to furnish to the Union anexact copy of each contract Respondent has entered into with individual membersof the unit, including the names of said individuals and the consideration providedin each contract, constituted a refusal to bargain with the Union in good faithwithin the meaning of Section 8 (a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe unfair labor practice of Respondent, set forth in section III, above, occurringin connection with the operations of Respondent as described in section I, above, hasa close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tends to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYIt having been found that the Respondent violated Section 8(a)(5) and (1) ofthe Act, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively withthe Union in good faith by refusing to comply with the Union's requests for acopy of each contract Respondent has entered into with individual employees inthe unit represented by the Union, including the names of said individuals and theconsideration provided in each contract. It will, therefore, be recommended thatthe Respondent, upon request, furnish such information to the Union.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Respondentis anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) ofthe Act.3.By refusing to comply with the Union's requests for exact copies of contractsRespondent has entered into with individual employees in the unit represented bythe Union, including the names of said employees and the consideration providedin each contract, the Respondent has refused to bargain in good faith with the Unionwithin the meaning of Section 8 (a) (5) and (1) of the Act.RECOMMENDED 'ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that KCMO Broadcasting, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with the Union by refusing to furnish tothe Union exact copies of each contract Respondent has entered into with individ-ual employees within the unit represented by the Union, including the names ofsaid employees and the consideration provided in each'of said contracts.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteed under Section 7 of the Act.2.Take the following affirmative action, which is necessary to effectuate thepolicies of the Act:(a)Upon request, furnish to the Union exact copies of contracts Respondenthas entered into with individual employees within the unit represented by the Union,including the names of said employees and the consideration provided in eachof said contracts. 554DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Post at its facility in KansasCity,Missouri,copies of the attached noticemarked "Appendix."2Copies of said notice,to be furnishedby theRegional Di-rector for the Seventeenth Region, shall,after being duly signedby theRespondent'srepresentative,be posted by the Respondent immediately upon receipt thereof, andmaintainedby it for aperiod of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be takenby theRespondent to insure that such notices are notaltered,defaced, orcovered byany other material.(c)Notify the Regional Director for the Seventeenth Region,inwriting,within20 days from the date of receipt of this Decision,what steps the Respondent hastaken to comply herewith .32If this Recommended Order is adoptedby theBoard,the words"A Decision and Order"shall be substituted for the words"The Recommended Order of a Trial Examiner" in thenotice.In the further event thatthe Board's Order is enforced by a decree of a UnitedStates Court of Appeals,the words"A Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words"A Decision and Order."2 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, as to what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board, andin orderto effectuate the policiesof the National Labor Rela-tionsAct, youare notified that:WE WILLNOT refuse to bargaincollectivelyin goodfaithwith AmericanFederation of Televisionand Radio Artists, Kansas City Local, asthe exclu-sive bargaining representative of all our announcers and newsmen,by refusingto furnish to said Union exact copies of contracts entered intoby us withindivid-ual employeeswithin theunit representedby said Union, includingthe namesof said employees and the considerationprovidedin each of said contracts.WE WILL NOTin any like or related manner interferewith,restrain,or coerceour employees in the exerciseof their rightsguaranteedin the Act.WE WILL furnishto the above-namedUnionor its agents,upon request, exactcopies of contracts entered intoby us withindividual employeeswithinthe unitrepresentedby said Union,including the namesof said employees and theconsiderationprovidedin each of asid contracts.KCMO BROADCASTING,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 1200Rialto Building, 906 Grand Avenue, Kansas City,Missouri,Telephone No. Balti-more 1-7000,Extension 2732, if they have any question concerning this notice orcompliance with its provisions.International Union of Operating Engineers,Local 513, and itsagent,Lester StraughanandLong Construction Company.Case No. 14-CR-1025.December 23, 1963DECISION AND ORDEROn March 27, 1963, Trial Examiner Phil W. Saunders issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending thattheycease and desist there-145 NLRB No. 57.